UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

ANTHONY LEE McNAIR, )
)

Plaintiff, )

)

v. ) Civil Action No. 19-3576 (UNA)

)

GOVERNMENT OF NORTH CAROLINA, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

 

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and his pro se complaint. The plaintiff alleges that the defendants’ civil conspiracy resulted in
his criminal conviction in the Pitt County, North Carolina Superior Court and imposition of a
lengthy prison sentence. See Compl. at 1. He claims to have been “ilegally [sic] seized,” id., and
he holds the defendants responsible for “destro[]ying [his] life, liberty and property,” id. For
these alleged constitutional violations, the plaintiff demands damages of $4 million. Jd.

The Supreme Court instructs:

[IJn order to recover damages for allegedly unconstitutional
conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid .
. . plaintiff must prove that the conviction or sentence has been
reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas
corpus.

Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). The plaintiff does not demonstrate that his

conviction or sentence has been reversed or otherwise invalidated, and, therefore, his claim for
damages fails. See, e.g., Johnson v. Williams, 699 F. Supp. 2d 159, 171 (D.D.C. 2010), aff'd sub
nom. Johnson v. Fenty, No. 10-5105, 2010 WL 4340344 (D.C. Cir. Oct. 1, 2010); Jones v. Yanta,

No. 07-1172, 2008 WL 2202219 (D.D.C. May 27, 2008).

The Court will dismiss the complaint for failure to state a claim upon which relief can be

granted. See 28 U.S.C. §§ 1915(e)(2)(B)Gi), 1915A(b)(1). An Order is issued separately.

DATE: January 2, 2020

 

 
